81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Lee ALSTON, Plaintiff-Appellant,v.FRANKLIN ACCEPTANCE CORPORATION;  Amy B. Davis;  ParServices Incorporated, Defendants-Appellees.
No. 95-1823.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996.Decided:  March 29, 1996.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.   Peter J. Messitte, District Judge.  (CA-95-814-PJM)
Ronnie Lee Alston, Appellant Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil rights complaint as frivolous.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Alston v. Franklin Acceptance Corp., No. CA-95-814-PJM (D.Md. Apr. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED